IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 10, 2008

                                     No. 08-60321                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


PAUL S SILVAS

                                                  Plaintiff - Appellant
v.

REMINGTON OIL & GAS CORPORATION

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:02-CV-893


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Paul Silvas appeals on his own behalf the district court’s decision to deny
his Rule 60(b) motion to re-open his case against Remington Oil and Gas
Corporation. For the reasons that follow, we affirm.
       Silvas first contends that the district court misconstrued his Rule 60
motion as a motion for summary judgment. To support his contention, Silvas
points to the fact that the district court’s order appearing on its docket sheet


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-60321

provides, in part, the following: “TEXT ONLY ORDER denying Plaintiff’s 56
Motion for Leave to File a Supplement Motion for Review as frivolous.” Silvas
contends that the inclusion of the number 56 meant that the district court
mistreated his motion as a motion for summary judgment since Rule 56 of the
Federal Rules of Civil Procedure governs motions for summary judgment. As
Remington observes, however, the “56” on the docket sheet is a cross-reference
to entry 56—the entry immediately preceding the district court’s order
entry—which is the docket entry corresponding to Silvas’s Rule 60 motion. In
other words, by including the “56” in its order, the district court was merely
identifying by docket number the motion that it denied. Silvas, a non-attorney,
was justifiably confused by the docket-sheet jargon. We are confident, however,
that the district court properly considered Silvas’s motion as a Rule 60 motion.
       Silvas next contends that, even if the district court properly treated his
motion as a Rule 60 motion, it erred in denying it. We review the denial of a
Rule 60 motion for an abuse of discretion. New Hampshire Ins. Co. v. Martech
USA, Inc., 993 F.2d 1195, 1200 (5th Cir. 1993). There was no abuse of discretion
here. In 2004, the district court dismissed Silvas’s lawsuit against Remington,
determining that Silvas had failed to include an indispensable third-party. We
subsequently upheld that dismissal. Two years later, the Louisiana Supreme
Court issued an opinion in Barnhill v. Remington Oil & Gas Corp. that arguably
supports Silvas’s contention that he actually had a valid cause of action in his
initial suit (although Barnhill did not speak to the issue of whether the third-
party in Silvas’s case was indispensable). 928 So. 2d 539 (La. 2006). It is based
on Barnhill that Silvas now claims that the district court should (under Rule
60(b) of the Federal Rules of Civil Procedure) re-open his case against
Remington. But this court has long recognized that a subsequent change in the
law is not sufficient, in and of itself, to justify allowing a litigant to re-open a
case under Rule 60. See, e.g., Bailey v. Ryan Stevedoring Co., 894 F.2d 157, 160

                                         2
                                  No. 08-60321

(5th Cir. 1990). Put simply, even if Silvas is right that he would win in his suit
against Remington under the current state of the law, the district court would
not be required to let him re-litigate this case all of these years later. Moreover,
to the extent that Silvas claims the district court should have re-opened the case
for another reason, the district court did not abuse its discretion in refusing to
accede to that request. See id.
AFFIRMED.




                                         3